       Case 3:20-cv-05914-LC-HTC Document 5 Filed 12/07/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION



CHRISTOPHER ROYCE KEARNEY,
      Plaintiff,

v.                                                     Case No. 3:20cv5914-LC-HTC

PINELLAS COUNTY SHERIFF’S
OFFICE, et al.,
      Defendants.

______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on November 2,

2020 (ECF No. 4).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 4) is

adopted and incorporated by reference in this order.
       Case 3:20-cv-05914-LC-HTC Document 5 Filed 12/07/20 Page 2 of 2




      2.     The clerk of court is DIRECTED to TRANSFER this case to the

United States District Court for the Middle District of Florida.

      DONE AND ORDERED this 7th day of December, 2020.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5914-LC-HTC
